232 F.2d 762
George B. BERKE, Appellant,v.The BALTIMORE & OHIO RAILROAD COMPANY, Appellee.
No. 12609.
United States Court of Appeals Sixth Circuit.
April 30, 1956.

Harold H. Singer, Dayton, Ohio, for appellant.
Marshall & Smith, Dayton, Ohio, for appellee.
Before McALLISTER, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
Appellant, while driving his car along a public highway at night, collided with a coal car of appellee's train standing at a grade crossing.  His action against the appellee for personal injuries and property damage was removed to the federal district court by reason of diversity of citizenship.  Appellee's motion for summary judgment was denied, and a trial ensued.  At the conclusion of all the evidence the court directed a verdict for appellee, and it is from a judgment entered thereon that this appeal was taken.


2
In our opinion the court was obligated to direct a verdict for the appellee under the controlling decisions of the Ohio Supreme Court.  Canterbury v. Pennsylvania R. Co., 1952, 158 Ohio St. 68, 107 N.E.2d 115; Capelle v. Baltimore & Ohio R. Co., 1940, 136 Ohio St. 203, 24 N.E.2d 822; Reed v. Erie R. Co., 1938, 134 Ohio St. 31, 15 N.E.2d 637.


3
The judgment of the district court is therefore affirmed.